                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NORTHEASTERN DIVISION
______________________________________________________________________________

UNIVERSAL LIFE CHURCH               )
MONASTERY STOREHOUSE, ET AL.        )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )     No. 2:19-cv-00049
                                    )
WAYNE NABORS, ET AL.,               )     Chief Judge Waverly Crenshaw
                                    )     Magistrate Judge Alistair Newbern
                                    )
            Defendants.             )
______________________________________________________________________________

          DEFENDANTS’ MOTION TO DISMISS PLAINTIFF JAMES WELCH
          FOR FAILURE TO APPEAR AND TO STRIKE HIS DECLARATION

       Pursuant to Rules 37(d)(1)(A)(i) and 41(b) of the Federal Rules of Civil Procedure,

Defendants Wayne Nabors, in his official capacity as county clerk for Putnam County, Tennessee,

Herbert H. Slatery III, in his official capacity as Attorney General and Reporter for the State of

Tennessee; Jennings H. Jones, in his official capacity as District Attorney General for Rutherford

County, Tennessee; Neal Pinkston, in his official capacity as District Attorney General for

Hamilton County, Tennessee; Bryant C. Dunaway, in his official capacity as District Attorney

General for Putnam County, Tennessee; Kim R. Helper, in her official capacity as District Attorney

General for Williamson County, Tennessee; and Bill Lee, in his official capacity as Governor of

the State of Tennessee, respectfully ask this court to dismiss Plaintiff James Welch from this action

and to strike the Declaration he submitted (Doc. 15) in support of Plaintiffs’ motion for a temporary

restraining order. While not joining in on this Motion, Defendant Clerks Elaine Anderson, William

Knowles, and Lisa Duke Crowell do not oppose this Motion.




   Case 2:19-cv-00049 Document 124 Filed 10/10/19 Page 1 of 5 PageID #: 1046
       As explained more fully in the accompanying memorandum, the sanction of dismissal of

Mr. Welch as a party to this case is warranted here, and the Plaintiffs should not be permitted to

rely on a declaration by a Plaintiff who has refused to appear for his deposition. Mr. Welch

knowingly and purposefully failed to appear at his properly noticed deposition, has failed to

communicate any reason for not appearing, has since refused to respond to any communications

from his counsel, and has failed to continue to prosecute this case. Exhibit A to Motion to

Withdraw as Counsel for James Welch, Doc. 120-1. Defendants would be prejudiced by allowing

Mr. Welch to remain in the case despite his refusal to submit to discovery and by any use of his

Declaration in this case given their inability to depose him. The Plaintiffs who would remain in

the case after Mr. Welch’s dismissal would suffer no prejudice from his dismissal or from striking

his Declaration.

       Accordingly, Mr. Welch should be dismissed as a party to this case for failure to appear

pursuant to Fed. R. Civ. P. 37(d)(1)(a)(i) and for failure to prosecute his claim pursuant to Fed. R.

Civ. P. 41(a). Further, his declaration in support of Plaintiffs’ motion for a temporary restraining

order should be stricken.

       The moving Defendants have conferred with Plaintiffs’ counsel and counsel for the other

defendants about Mr. Welch and the relief sought in this motion. L.R. 7.01. Having moved to

withdraw as Mr. Welch’s counsel, Plaintiffs’ counsel take no position on the relief sought in this

motion. Counsel for other defendants do not oppose the relief sought in this motion.

       Given that Mr. Welch’s counsel has moved to withdraw from his representation, Motion

to Withdraw as Counsel for James Welch, Doc. 120, Defendants respectfully ask this Court to

require Mr. Welch to indicate whether he would like to continue with this case and/or notify this

Court that he has retained new counsel within five business days of this motion.




   Case 2:19-cv-00049 Document 124 Filed 10/10/19 Page 2 of 5 PageID #: 1047
                                 Respectfully submitted,


                                 /s/ Jeffrey G. Jones
                                 Jeffrey G. Jones, #12690
                                 1420 Neal Street, Suite 201
                                 P.O. Box 655
                                 Cookeville, TN 38503
                                 (931) 372-9123
                                 jjones@wimberlylawson.com



                                 /s/ Jonathan David Shaub
                                 LESLIE ANN BRIDGES
                                 Senior Deputy of Public Protection Section
                                  and Counsel to the Attorney General
                                 JONATHAN DAVID SHAUB (BPR 035915)
                                 Assistant Solicitor General
                                 P.O. Box 20207
                                 Nashville, Tennessee 37202-0207
                                 Tele: (615) 253-5642
                                 jonathan.shaub@ag.tn.gov




Case 2:19-cv-00049 Document 124 Filed 10/10/19 Page 3 of 5 PageID #: 1048
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of October, 2019, I filed the foregoing electronically
through the Court’s CM/ECF System and thereby served the following:


Rocklan W. King III                                  Lisa M. Carson
ADAMS & REESE LLP                                    Lee Ann Thompson
424 Church Street, Suite 2700                        BUERGER, MOSELEY & CARSON, PLC
Nashville, TN 37219                                  306 Public Square
Phone: (615)259-1450                                 Franklin, TN 37064
Fax: (615) 259-1470                                  Phone: (615) 794-8850
rocky.king@arlaw.com                                 lcarson@buergerlaw.com
                                                     lthompson@buergerlaw.com
Lucian T. Pera
ADAMS & REESE LLP                                    Attorneys for Defendant Elaine Anderson
6075 Poplar Avenue, Suite 700
Memphis, TN 38119                                    Mary Neill Southerland
Phone: (901) 524-5278                                Rheubin Taylor
Fax: (901) 524-5378
                                                     Sharon McMullan Milling
lucian.peru@arlaw.com
                                                     HAMILTON COUNTY ATTORNEY
                                                     204 Courthouse, 625 Georgia Avenue
Ambika K. Doran
                                                     Chattanooga, TN 37402
Bruce E.H. Johnson
Robert E. Miller                                     Telephone: (423) 209-6150
DAVIS WRIGHT TREMAINE LLP                            neills@hamiltontn.gov
920 Fifth Avenue, Suite 3300                         rtaylor@hamiltontn.gov
Seattle, WA 98104                                    sharonm@hamiltontn.gov
Phone: (206) 622-3150
Fax: (206) 757-7700                                  Attorneys for Defendant William Knowles
brucejohnson@dwt.com
ambikadoran@dwt.com                                  Nicholas C. Christiansen
robertmiller@dwt.com.                                Daniel W. Ames
                                                     COPE, HUDSON, REED & McCREARY,
Attorneys for Plaintiffs
                                                     PLLC
                                                     16 Public Square North
                                                     Murfreesboro, TN 37133
                                                     Telephone: (615) 893-552
                                                     Fax: (615) 849-2135
                                                     nchristiansen@mborolaw.com
                                                     dames@mborolaw.com

                                                     Attorneys for Defendant Lisa Duke Crowell




   Case 2:19-cv-00049 Document 124 Filed 10/10/19 Page 4 of 5 PageID #: 1049
Leslie Ann Bridges
Senior Deputy and Counsel to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Leslie.Bridges@ag.tn.gov
Jonathan David Shaub
Assistant Solicitor General to the
Attorney General of the State of Tennessee
301 6th Avenue North
Nashville, TN 37243
Telephone: (615) 253-5642
Jonathan.shaub@ag.tn.gov



                                             s/ Jeffrey G Jones
                                             Jeffrey G. Jones




  Case 2:19-cv-00049 Document 124 Filed 10/10/19 Page 5 of 5 PageID #: 1050
